 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDLadishCompany, Texas DivisionandMillwrightMaintenance and Shop Local 963,AFL-CIO andTexasDivisionEmployees-LaborManagementCommittee,Partyin Interest.Case 23-CA-3264January 7, 1970DECISION AND ORDERBy MEMBERSFANNING, BROWN, AND JENKINSOn August 21, 1969, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfair labor practices in violation of theNational Labor Relations Act, as amended, andrecommended that it cease and desist therefrom andtake certain affirmative action, as set forth in theattachedTrialExaminer'sDecision.He furtherfound that the Respondent had not engaged incertain other unfair labor practices as alleged in thecomplaint and recommended that such allegationsbe dismissed. Thereafter, the General Counsel filedexceptions to the Trial Examiner's Decision togetherwithasupportingbrief,andRespondent filedlimited cross-exceptions and an answering brief inreply to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision,' the exceptions and briefs, andthe entire record in this case, and hereby adopts theTrialExaminer'sfindings,conclusions,andrecommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andherebyordersthattheRespondent,LadishCompany, Texas Division, Houston, Texas, itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order.'The Trial Examinerin his Decisionin the first paragraphs of section II,A andB, gave the figures of32 toII insteadof 32 to 10 We herebycorrect his inadvertent errorTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE A. DOWNING, Trial Examiner. This proceedingunder Section 10(b) of the National Labor Relations Act180 NLRB No. 92as amended was heard at Houston, Texas, on June 10-13,1969, pursuant to due notice. The complaint, which wasissued onMay 5, 1969, on charges and amended chargesfiled on February 17, March 24, and May 1, alleged insubstance thatRespondent engaged in unfair laborpractices proscribed by Section 8(a)(I), (2), and (3) of theAct by certain specified acts of interference, restraint andcoercion in January and February 1969, by various acts ofassistancetoand domination of the party in interest(Committee herein) sinceAugust 19, 1968, and bydischargingWillie A. Jackson on March 20, 1969, becauseof his union membership and activities. Respondentanswered,denying the unfair labor practices, thoughadmitting that since November 1966, it has recognized theCommittee as the bargaining representative for itsproductionand maintenanceemployees.Upon the entire record in the case and from myobservation of the witnesses, I make the following.1.JURISDICTIONAL FINDINGS;THE LABORORGANIZATIONSINVOLVEDIfind on admitted factsthatRespondent is engaged incommerce within the meaning of Section2(6) and (7) ofthe Act'and that theCharging Union(Millwrights herein)and the Committee are labor organizations within themeaning of Section2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA. Introduction and IssuesPertinent background events herein began in 1966 witha representation proceeding in Case 23-RC-2800, on apetition filed by District 37 of International Association ofMachinists and AerospaceWorkers,AFL-CIO (IAMherein).Following a stipulation for consent election, anelection was held on October 14, 1966, with IAM losingby a vote of 32 to 11 against representation.Sometime in November 1966, Respondent recognizedtheCommittee as the bargaining representative of itsproduction and maintenance employees, and on December1,Respondent and the Committee entered into anagreement covering the period from January 1, 1967,through December 31, 1969. In December 1968, a newagreement was reached covering the period from January1, 1969, through December 31, 1970.The present proceeding arose out of an organizationalcampaign which was begun by Millwrights in January1969.A representation petition was filed on January 27,inCase 23-RC-3243 but unfair labor practices chargesfiled on February 17, March 24, and May I resulted inthe issuance of the complaint herein on May 5.As pleaded and as litigated at the hearing the issuesherein concerned alleged assistance to and domination ofthe Committee by Respondent since August 18, 1968 (the10(b) date), alleged incidents of interrogation and threatsby Plant Superintendent Larry Gresk, Vice President J.M. Browning and Group Leader Fred Johnson in JanuaryandFebruary 1969, and the alleged discriminatorydischarge of Willie A. Jackson on March 20. Those issues'Respondent,a Wisconsin corporation engaged at Houston,Texas, in themanufacture and sale of forgmgs, purchased, transferred and deliveredannually to its Houston plant directly from extrastate points goods andmaterials valued in excess of $50,000. LADISH COMPANY, TEXAS DIVISION583will be treated in the order stated.B. Theissuesof Assistance and DominationFollowing an organizational campaign conducted byIAM in August and September 1966, and a request forand refusal of recognition, an election was held under astipulation for consent election on October 14, with theemployees rejecting representation by a vote of 32 to 11.Shortly thereafter, under undenied testimony by PlantSuperintendent Gresk and Vice President Browning, theywereapproachedbyvariousemployeeswhomadesuggestions and requests concerning the forming of anemployee union.'Management agreed that they mighthold elections and elect their own representatives.Thereafterthreeemployees informedGreskandBrowning that they represented the majority of theemployees, having been elected as committeemen, andwere prepared to negotiate concerning wages, workingconditions and other benefits. Though no proof wasproduced or requested concerning majority status, Greskand Browning entertained no doubt on that subject for itwas commonly known throughout the then small plantthat the employee election had been held and that thethree committeemen (John Hall, Charles Cockrill andThomas McConathy) did represent a majority of theemployees. Furthermore at no time down to the hearingdid any employee make any objection to representation bythe Committee or question its majority status.Thereafter negotiations began between the Committeeand Browning and Gresk and, after a series of meetings inwhich wages, hours and working conditions were discussedandproposalsandcounterproposalsweremade anagreementwas reached in December 1966. At theCommittee's request the thensinglegroup leader RoyStepan, an hourly rated employee, was included in thebargaining unit. After meeting with the employees theCommittee requested that management participate in afurther meeting with the employeesto assist inexplainingthe terms and conditions of the contract, and Gresk andBrowning went into such a meeting and explained whathad been agreed upon. They then withdrew while theemployees voted, and they were later informed that theemployees had agreed to accept the contract.Various meetings were held between management andthe committee members during the first 2 years of thecontract term, covering working conditions, rate rangesfor new job classifications not covered by the contract, theproper interpretation of contract provisions, and thepresentation and processing of grievances.InNovember 1968, negotiations were begun under thewageopenerprovisionbutwereextendedwithoutobjection to other benefits and working conditions. In themeantime the plant area had doubled and the work forcehad tripled. One matter raised by the Committee was thestatus of the group leaders, whom the Committee feltshould be eliminated from the contract as a part ofmanagement,and Respondent agreed to the Committee'sposition.Various oral proposals and counterproposalswere advanced and discussed during the four or fivemeetings,and agreement was reached, after some give andtake and lowering of demands, on a new year contractcovering the calendar years 1969 and 1970.Again the Committee requested that the Companypermit it to hold a meeting of the employees on thepremises so that they could vote on acceptance of thecontract and requested that Browning and Gresk helpexplain some of the changes which had been made in theold contract. Gresk explained various changes in the wageratesandBeck also explained other changes, spokeapprovingly of the contract as the best that could beobtained, and recommended that the employees accept it.When some one raised the point that the employees inBeck's department were to get the highest raise, Browningintercededtoexplain that raise and to assure theemployees the Committee had done a good job for theminhard negotiations. Thereafter, Gresk and Browningwithdrew during the actual voting which resulted inratificationof the contract. Though the group leadersremained, there is no evidence they voted 'The following facts are also undisputed:There is no chairman or other head of the Committeeand there are no officers. There is no constitution orbylaws or membership roster. There are no dues ortreasury or assets of any kind. Separate committeemenare elected by the employees of the different departmentsfrom among the employees of the particular department.Presently there is one committeeman in the machine shopon the day shift, another for the night shift, one in thewarehouse, and one from the employees in the rough yard.The elections are held on Company property, as well asall other meetings held by or with the Committee.The committeemen were paid for all time spent onCommittee business and the employees were paid for theirtime spent at the meeting of December 13. In practicemanagement representative presided at meetings with theCommittee,buttherewasnoagendaandthecommitteemen were allowed to discuss freely any subjectthey desired to bring up.Respondent does not provide a bulletin board to theCommittee for posting notices to employees, but itselfposts notices from time to time informing employees ofCommittee business. Employees are generally notified bytheirgroup leaders concerning desired attendance atCommitteemeetings, such as on grievances and oncontract ratifications. In grievancemeetings, however,only the affected employee and the committeeman fromhisdepartmentarecalledin,andexceptduringnegotiationsmeetings on new contracts, there are nomeetings between management and the full committee.There is no evidence that group leaders participated inthe actual election of committeemen except for the eventsof January 13. Near the end of the lunch period on thatday Committeeman Vernon Beck announced it was timeto elect his replacement. Some of the group leaders werehaving lunch in the lunch room at the time, as theycustomarily did, and they were not requested to leaveduring the meeting.When Beck asked for nominations,Banks was first nominated, whereupon group leaderVernon Gage proposed to nominate Kelley. Everyonelaughed, for the nomination was understood to be in jestthough the significance of the joke does not appear fromthe evidence. In any event Banks was almost unanimously'Though Herbert Kelley testified for the General Counsel concerning asuggestionmade by Gresk in1964 that theemployeeselect committee'Testimony by WilliamsBanks II thata second vote was held when therepresentatives and though there was evidence that a committeeof sortsfirstone was inconclusive is in conflict with the testimony of all otherexistedat least fora time, therewas no evidence that it ever roseto thewitnessesand isnot credited. Another similarmeetingwas held at whichstature ofa labor organization,that it bargainedwith Respondent, or thatthesecondshift employees voted also to accept the contract, but there wasitwas in existence at the timeof the IAMcampaign in1966no further material testimony concerning it 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDelected, receiving 32 votes out of 35. There is no evidencethat Gage or any other group leader participated in theactual balloting.There was disputed testimony by Banks that shortlyafter his election as committeeman on January 13, Greskcalled the Committee into his office and explained to thenew members what their duties were as committeemen.He told them in part that when faced with a grievance orgripe they should try to explain to the employee theCompany's side of it and at the same time should explainthe employee side to the Company. Gresk also said thatthough the committeeman was supposed to represent theemployees to the Company, they were not to be one sidedabout it and were also supposed to represent the Companyto the employees. Indeed as Banks understood it, hisentire authority as a committeeman came from Gresk.Both Gresk and Committeeman Kenneth McDonalddeniedBanks' testimony.McDonald testified that hisauthoritywas derived from the fact that he had beenelected by the employees to represent them and deniedthat anyone from the Company ever informed him whathis duties were as a Committee member. Gresk testifiedthat he distributed to the committeemen the newly printedcontract which he had just received and went through itwith the Committee, with particular attention to thegrievance procedure (for the benefit of the new committeemembers); he denied that he undertook to outline theduties or the authority of the Committee except in relationto their position under the grievance procedure.Icredit the mutually corroborative testimony of GreskandMcDonald and I find that Banks was mistaken inassuming that his authority as a committeeman wasderived from the Company.Concluding FindingsSection 7 guarantees to employees the right toself-organizationandtobargaincollectivelythroughrepresentatives oftheir own choosing.As is apparent fromthe foregoing summary there is little evidence which willsupport a view that the employees themselves did notfreely form the Committee and did not freely choose it astheir bargaining representative. The absence of formalityand of customary indicia of a labor organization was itselfthe choice of the employees and the manner in which theCommittee functioned was an inevitable result of the typeof organization it was. Furthermore, the evidence showedaffirmatively thatRespondent in no way sought toinfluence either the manner of election or the resultsthereof despite its obviouswillingnessto cooperate.Itmust also be remembered that all events whichoccurred before August 18, 1968 (the 10(b) date), may beutilized solely as background in evaluating the status oftheCommittee and Respondent's conduct within the6-month period.Mt. Clemens Metal Products Company,126 NLRB 1297, and cases cited at footnote 3 thereof.Though controlling weight may therefore not be given toRespondent's role, in the formation and administration ofthe Committee prior to August 16, 1968, the result wouldbeunchanged here for the prior evidence, even ifconsidered independently, failed to show domination ofthe Committee. When consideration is limited to conductwithintheperiodthereiseven lessevidenceofdomination.At a time when there was no conflictingclaim by another labor organization and therefore noquestion of forestalling possible outside representation (cf.B.M. Reeves Company, Inc.,128 NLRB 320 and see fn.5,infra),thecontractwas reopened pursuant to itsprovisions,and after full and free negotiations a newagreement was reached and was accepted by vote of theemployees.I therefore conclude and find that the evidence failed tosupport the allegation of domination.4We turn then to the question whether Respondentengaged in proscribed forms of assistance, noting thatsome degree of "assistance" was plainly involved inpermitting the Committee to hold the employee meetingofDecember 13 on Companytimeand property, inpayingthecommitteemen for the time spent onCommittee business and in printing the contract at its ownexpense.The presence of the group leaders was notsignificantsincetheywere at the time within thebargainingunitbymutual consent and the evidenceshowed no participation on their part in the employeediscussions or in the voting on the contract. Nor was theact of entering into the contract itself a form of illegalassistance.There was no conflicting representation claimat the time, the contract was ripe for reopening under itsterms and majority support for the Committee was plainlyevident in the attendance at the meetings and thefavorable vote on the contract which the Committee hadnegotiated as the representative of the employees.'Though decided Board and Court cases reflect someconflict as to whether conduct such as is found hereconstitutesunlawfulassistanceoronlypermissiblecooperation, it is unnecessary to review the authorities atlength for I find controlling the Board's recent decision inCoastal States Petrochemical Company,175NLRB No.92, decided April 24, 1969. Indeed as will be noted fromthe findings of Trial Examiner Ladwig quoted below, thatcase is distinguishable from the present one in no materialrespect. Thus, the evidence there showed that managementofficialsmet with the employee committee in monthlymeetingsand that:In practice, General Manager Paulson presided at themeetings, which began about 3:15 p.m., and lasted up to55minutes. Paulson's secretary usually telephoned thevarious areas, to give reminders of the meetings. Exceptat the January and February meetings, when Paulsonannounced that wages and benefits would not bediscussed, the committee members were permitted todiscuss any matters they wished. There was no agenda.The participants continued to discuss wages, benefits,working conditions, and complaints. The Company paidthe employees and employee representatives for the timespent in the meetings - at the overtime rate of timeand one-half, unless the employee was on straight time,within 8 hours a day and 40 hours a week. (Employeeswere paid in the same way for attending safetymeetings,meetings to discuss benefits, and firetraining.)'Under the circumstances here the fact that Respondent might controlthe tenure of committeemen through its power to promote,transfer, layoffor discharge would not constitute domination,seeModernPlasticsCorporation,155 NLRB 1126, 1128,fn. 4, particularly since the record isdevoid of suggestion that Respondent sought at any time so to influencethe composition of the Committee.'In these respects the case is much weaker thanB M Reeves Company,Inc, 128 NLRB 320, where there was a premature reopening in the face ofa conflicting (outside)representation claim made,as the Trial Examinerfound, with thepurposeand intent of forestalling outside representationand cementing the inside committee's position.Indeed,the Board held thatthe element of intent or motive is immaterial in such situations and thatthe employer conduct is illegal only if the recognition and contract isaccorded a minority union or accorded at a time when a real questionconcerning representation existed. LADISH COMPANY, TEXAS DIVISIONTheEmployeeCommitteehadnoformalorganization,no meetings except with management, andno dues or expenses.The employee members wereselected by the employees in the various areas. TheCompany took no part in the selection,and providedno bulletin board,stationery,secretarial help, or privatemeeting place for the committee.No joint minutes ofthemeetings with management were taken or posted.Employees received no special rights or privileges formembership on the committee.The Trial Examiner'sdecision,which was adopted bythe Board,continued:Going outside the 10(b) period(beginning September8), the General Counsel argues in his brief that theCompany "dominated and assisted the Committee,"citing the fact that General Manager"Paulson set uptheexpandedCommittee[inMay]designateddepartments to be represented,and set the time, placeand day for all meetings."Thereisno evidence of suchdictation,or control over the committee'soperations,during the 6-month limitation period.By Septemberthesematters had been settled by mutual agreement.Thereisno evidence that after September 6, thecommittee was "foisted"upon the employees,that theCompany coerced any employee to attend a committeemeeting,determined the term of office or participatedin any way in the selection of employee representatives,or that the Company dictated how the representativeswould function inside or outside the meetings.The onlyevidence of any financial support given totheEmployee Committee by the Company is thecompensationgivenemployees for attending themeetingsusually at the overtime rate. However, inthe absence of any domination or other interferencewith the administration of the Committee,Ifind thatthe payment for meeting time, in the same manner asforworking time, cannot alone be the basis for afindingofunlawful support of the committee. Itherefore grant the Company's motion to dismiss theSection 8(a)(2) allegations of the complaint.See alsoHannaford Bros.Co.,119 NLRB 1100;H. H.Erikson d/b/a Detroit Plastics Products Company,114NLRB 1014;ManuelaManufacturingCo.,Inc.,143NLRB 379;Hesston Corporation,Inc.,175NLRB No.15.Iconclude and find on the authority of the foregoingcases that the evidence does not establish unlawful supportof the Committee and I therefore grant Respondent'smotion to dismiss the Section 8(a)(2) allegations of thecomplaint.C. The8(a)(l)issuesDuring the week beginning January 13 it becameknown in the plant that the Millwrights Union would holdameeting of Ladish employees on Friday, January 18.There followed, under the testimony of William Banks IIand Herbert Kelley, a series of interrogations by theirgroup leader, Fred Johnson, concerning what they knewabout Millwrights and the meeting and their intention ofattending.InBanks'case Johnson also inquired whetherhewas related to or a close friend of the organizerKenneth E. Banks, who was conducting the Millwrightactivities.Kelley testified to repeated interrogations by Johnsoncontinuing through the day before the meeting, includinginquiries whether Kelley knew of other who were going tothe meeting. On the final day Johnson produced a slip of585paper with the Union's name and address on it andquestionedKelleyconcerning the correctness of thenotation. Though Kelley had learned about the Union andthe union meeting, he disclaimed to Johnson throughoutthe interrogations any knowledge on the subject for he feltitwas not Johnson's place to know about the Union anddid not want to discuss it with him.Bankstestified further that onMonday following themeeting, Johnson renewed the questioning about attendingthe meeting and asked also what Banks thought about it,whether there were many people there, who else was there,and whether Banks thought the Union would come in atthe plant.'Johnson's testimony was a flat denial of all theforegoing. Indeed, he testified he had no knowledge ofMillwrights or of the meeting until sometime aroundJanuary 23 or 24, when an employee named KennethDavis told him about that union.Aside from the fact that the testimony of Banks andKelley revealed a similar course of interrogations byJohnson and was thus in a sense mutually corroborative, Ifindunpersuasive Johnson's attempts to support hisblanket denial by claiming lack of knowledge of theMillwrights activities.As will be seen from the incidentnext reviewed, such knowledge penetrated to Gresk, whoadmitted discussing the subject with Banks on January 21.Itherefore do not credit Johnson's testimony.Bankstestified,and Gresk admitted, that on January21 there was a conversation between them which beganwith Gresk's inquiry how Banks liked his position on theCommittee and which turned to the Millwrights meeting.There was little conflict in the two versions save on thepointwhetherGreskaskedspecificallyhowmanyemployees attended. Thus, Gresk admitted that afterreferring to "some unhappiness on the part of some of ouremployees" he referred to "a little meeting [that was]held." Banks admitted that he had gone to the meeting,explained the coincidence of the Banks name and statedhe went to find out whether the otherBankswas relatedto him. Gresk inquired what he thought of the meetingand Banks stated he understood there was not too muchthatcould be done because of the 2-year contract.Thereupon Gresk charged Banks with being a hypocrite,remindinghim that he had been elected by themembership to represent them, and told Banks he couldnot be on the fence representing two parties and if hecould not represent the employees, he should go back andtell them so because he had a decision to make. Greskalsoadmitted,asBanks testified, that he suggestedjokingly that Banks should set up some provision for duesso thatBanksmight get some pay as a committeeman.Though Banks testified that Gresk inquired how manypeople were at themeeting,that inquiry if made, was onlynatural because underBanks'testimony it followed hisexplanation to Gresk that he attended the meeting becausehe was the elected representative of the employees andwanted to seewhether a majority of the employees werepresent.However, I credit Gresk's version of theconversation.Iconclude and find that by Johnson's interrogations ofBanksandKelleyconcerningtheirknowledgeofMillwrights, the union meeting, and their intention ofattending it and the later interrogation of Banks as to the'Though Banks'affidavit to the Board contained no references to theconversations with Johnson,he produced on Respondent's request somenotes which he had made and which contained references to interrogationsby Johnson on January 17 and 20. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDidentity of those who attended the meeting, Respondentinterferedwith, restrained, and coerced employees in theexercise of their rights guaranteed in Section 7 of the ActSuch interrogations "could well intend to influence theemployees and interfere with the free exercise of theirorganizationalactivitiesunder the Act"N L R B vMid-Western Instruments, Inc ,264 f 2d 829, 831 (C A10), quoted and followed inN L R B v Harbison-FischerMfg Co ,304 F 2d 738, 739 (C A 5) The repeatedinterrogationsby Johnson refute any view that theinquiries were casually madeFurthermore, Kelly's denialof knowledge spoke "more persuasively" on the coerciveeffect of the questioning upon himCfNLRB v WT Grant Co ,199 F 2d 711, 712, cert denied 344 U S928Ifind similarly coercive Gresk's admitted interrogationof Banks concerning the meeting and what Banks thoughtof it It was plain from the circumstances that Greskdeliberately sought Banks out for questioning, presumablyhaving learned (as Johnson had) that Banks had becomeinterested inMillwrights Thus the interrogation itself wasnot the result of the surprise nor was it an understandableimpulsive reaction such as the Board found to benoncoercive inUnited States Gypsum Company, 93NLRB 966 1 do not find, however, that Gresk's lecturingofBanks about fence straddling was coerciveThesuggestion that Banks could not represent two parties andthat he should inform the employees if he decided hecould not represent them plainly did not establish thecomplaint allegation that Gresk was threatening Bankswith loss of benefits if he did not withdraw his allegiancetoMillwrights and reaffirm his Committee allegiance.The General Counsel also included a number of 8(a)(1)allegations in his complaint based on a speech which wasmade to the employees by Vice President Browning onFebruary 21, and offered in support the testimony ofWilliam Banks II and Willie Jackson, who were amongthe 100-odd employees who heard the speech By brief theGeneral Counsel concedes that their testimony, at least insome instances, reflected their subjective reaction ratherthan the actual words spoken and agreed that the typedcopy received as a Respondent's exhibit was substantiallycorrect and more reliable than the recollections of Banksand Jackson The Examiner therefore grants the GeneralCounsel's request to withdraw subparagraph 7(d), (e), (h)and (i) of the complaintThere remained, however, the following portion of thespeech which the General Counsel contends constituted aviolation of Section 8(a)(1)Apparently,thisunionisanoff-shootoftheconstructionMillwrightUnion which is part of theCarpenters District Council. Construction unions, theMillwright and the Carpenter unions among them, areperhaps the most notorious unions in the United Statesfor discriminating against employees because of raceand color Have any of you ever seen a Negro carpenteron a unionized construction project? Undoubtedly theconstruction craftmillwright union needed money sothey set forth to establish a millwright shop local to trytoorganizeplant employees to try to get moredues-paying membersThe quoted excerpt amounts to no more than astatement that the Union was noted for discriminatingagainst Negroes. Exactly such a statement was held not tobe violative of the Act inBoyce Machinery Corporation,141NLRB 756, 762-763, quoting fromSewellManufacturing Company,138NLRB 66, to the effectthat "no one would suggest that Negro employees werenot entitled to know that the union which seeks torepresent them practices racial discrimination "The General Counsel also citesITT Cannon Electric,172 NLRB No 71, but there the statement that the unionwould discriminate against the Negro employees if it cameinwas coupled with a threat that vacation benefits mightalso be lost Furthermore, the Board held that whatevercoercive effect the statement may have had was overcomeby an express disavowal of the supervisor's statementIconclude and find on the authority ofBoyceandSewell supra,that the statement quoted above was notviolative of the ActFinally there was testimony by Evans Stewart thatsome 2 or 3 days after Browning's speech (on February21) he had a lengthy conversation with Browning whichincluded interrogations by Browning concerning how theUnion started, who started it, whether he had signed anycards for the Union, whether he attended the Unionmeeting and whether he knew anyone else who attendedBrowning also requested Stewart to talk with theemployees in the shop to find out what their gripes wereand why they wanted the Union.Browning admitted having a conversation with Stewartbut denied there was any mention of Millwrights or of theword union and denied the interrogations which Stewartattributed to him Browning testified, as Stewart admittedon cross-examination, that the conversation began with adiscussion of the workload, which Stewart inquired about,and following Browning's explanation, Stewart inquiredabout grievances being processed by the Committee andcomplained about the Committee's inactivity and itsfailure to bring up matters which Stewart felt should havebeen presentedBrowning explained that the Companyhad no control over that because the Committee waselectedbytheemployeesand therewerecertainprocedures to be followed under the contract Stewart alsoadmitted that he complained to Browning that he shouldbe paid more money and inquired why he could not bid onother jobsBrowning explained that the wages andbenefits had been recently established by the Committeeand the Company througl, negotiations, and that Stewartcould bid on any vacancy for which he was qualified underthe seniority and qualification rulesAs is noted Stewart's testimony on cross-examinationwas in full accord with Browning's testimony save on thealleged interrogations concerningMillwrights and thesolicitation to inquire and to report back to Browning thereasons why the employees wanted outside representationIt is also to be noted that the original charge had beenfiledon February 17 and that Browning's speech ofFebruary 21 was free of coercive statements Resolvingthe direct conflicts in the foregoing testimony I consider itunlikely under the latter circumstances that Browningwould have made the statements which Stewart attributedto him and I therefore credit Browning's denial that hemade themD The Issue of DiscriminationWillie Jackson was hired on February 6, 1968, as amachine shop helper, the classification he remained inuntil his discharge on March 20, 1969 Jackson was hiredat $1 95 per hour and received minimal raises from timeto time, usually 5 cents per hour, until he reached the topof his grade on December 16 at $2 33 per hour Notationson his personnel forms indicated need for improvement insome categories but also reflected that improvement LADISH COMPANY, TEXASDIVISIONoccurred down to the finalmerit raiseon November 11,when it was noted that Jackson "has improved in his jobknowledge and also has picked up his attendance."Jackson testified that he attended the first unionmeeting onJanuary 18 (also attended by William BanksII) and that he received cards which he distributed amongemployees at the plant on January 20 and 21 and whichhe returned to Banks. He admittedly tried to keep hissolicitationsecretfrom the Company pursuant toinstructions given by the Union at the meeting and did hissolicitingduring lunch and break periods and afterworking hours. Jackson's affidavit to the Board containeda statement that he did not know if the Company knew ofhisunion activities unless it was after a conversationwhich he had with group leader Robert Williams aroundthemiddleof January.Under Jackson's testimonyWilliams first questioned him about how many signedcards he had gotten and indicated interestin signing onehimself but later told Jackson he was afraid it mightjeopardize his job.Williams,whowas not Jackson's group leader,admitted that around January 24 Jackson asked him tosign a unioncard but testified that he refused and threwthe card into the garbage can. Williams denied theremainder of Jackson's testimony and testified that he hadno prior knowledge that Jackson was signing employeesup or that the Union was trying toget in.Williams alsotestifiedhe told no other group leader, supervisor ormanagement official about the occurrence, and there is noevidence that he didMoreover,Williams played no partin the incidents surrounding Jackson's discharge or in thedecision to discharge him.There is no other evidence that Respondent knew ofJackson's union activities save for his testimony that onFebruary 14 he complained to his group leader RoyStepan about not getting a raise,stating in part,"You allare not sure organized around here," Stepan replied, "No,but your are trying to see that we are organized here."Stepan admitted having the conversation about a raise butdenied that the word "organized" was used by either ofthem on the occasion. Though I credit Stepan's version ofthe conversation' it may be noted that even were the wordused, it would not necessarily refer to union activities.Indeed, Jackson admitted that he wasnotreferring to theUnion but to the fact that the Company was not followingthe currentagreement.Iconclude and find on theforegoingrecord thatWilliams did not communicate his knowledge of Jackson'slimited union activities to any person who was in any wayconnected with Jackson's discharge or with the decision toterminate him. I find further that neither Gresk, whomade the decision, or Hall or Stepan, who concurred in it,were aware of Jackson's union activities.Though the General Counsel places some reliance onthe small plant doctrine, that factor cannot independentlyestablishknowledge.Furthermore, its applicability toRespondent's plant is questionableas of March 1969. Thework area had doubled and the work force had tripledsincerecognitionof the Committee in 1966. Theemployees exceeded 100 in number' and as for plant size,one of theincidents surroundingJackson's dischargeoccurred some 400 to 500 feet from his work station.'Jackson's testimony plainly showed his general disposition was not topay attention to what was going on around him unless it was something ofspecial interest and he admitted that though he was present during Banks'testimony,he was not paying attention even when Banks was testifying asthe General Counsel's witness concerning his discharge.587Of course the circumstances surrounding the dischargemightassistin establishing knowledge or constitute somebasis for inferring it.Unfortunately for the GeneralCounsel's case, however, the record is barren of hint orsuggestion that the Union or Jackson's union activitiesentered in any way into consideration of the discharge.Pertinent evidence briefly summarized showed that afterearlierwarnings, Jackson was removed from driving aforklift in February and around the same time his bid onanother job was rejected. Subsequent further deteriorationinhis performance led to oral discussions with him onFebruary 13 and 14, and on February 17, he was called inand given the formal written warning, quoted below, inthe presence of his Committee representative,WilliamBanks:On 2/13/69 at 3PM the Plant Superintendentverbally discussed with you your poor application inperforming work assignment in marking flanges on amarking machine.You were able to demonstrate at that time totalcapability of markingnine(9)flanges a minute; yetyour total performance was only 300 flanges marked inthree (3) hours, a overall rate of 28% efficiency Alsodiscussed with you was your poor overall application inyour general shop duties, your frequent absence fromyour assigned work area and considerable visiting withother employees.On 2/14/69, your Superintendent noted that yourwork performance again marking same as day beforeflanges left much to be desired, with you taking two (2)hours from 2PM to mark only 150 pieces. In additionto poor performance was excessive time spent awayfrom work area.You were verbally warned by Plant Superintendenton several occasions for your overall attitude towardyour job.This is written notice that continued poor jobapplicationandunwarrantedabsencefromyourassigned work area will result in your termination.Respondenthad longmaintained,toJackson'sknowledge, a rule which forbade the use of Companytelephonesbyemployeeswithoutpermissionofasupervisor and which provided that emergency messageswould be relayed to employees who should alert theirsupervisors to expected emergency calls. On the morningof March 20 Jackson sought to use a pay phone in thelunchroom which was provided for the use of employees,but when he found it tied up by another employee he wenton into the shipping department and used the businessphone to call his wife without obtaining permission from asupervisor.Jackson testified, however, that he askedRussellMoore (another employee and committeeman)whether he could use the phone and Moore told him to goahead.' Though the buzzer had sounded the end of thebreak period, Jackson went on with his call and was seenby Gresk to be using the telephone on work time.Gresk went to Jackson's department and learned fromgroup leader Stepan that Jackson had not obtainedpermission to use the business phone.When Jacksonarrived some 15 to 20 minutes past the end of the break,'Greskquestionedhimaboutusingtheshipping'Moore's corroboration of that testimony is somewhat suspect, for headmitted he well knew it was necessary to get the permission of asupervisor and admitted that he himself never used that telephone to makepersonal calls'Though Jackson and Moore testified that Jackson completed his callwithin 3 minutes into work time,Icredit the mutually corroborative 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment phone without permission. Johnson stated thathe was calling his wife and that it was an emergency call,but when Gresk inquired the nature of the emergencyJackson refused to tell him, saying it was none of hisbusiness. Thereupon Gresk took the group into an officeand requested that Banks be calledinasJackson'sCommittee representative. The details of the incident werereviewedforBanks'information,withJacksonmaintaining his stand that the nature of the emergencywas none of Gresk's business The discussions then turnedto the amount of work Jackson had done that morningand a check was made by the group at Jackson's workstation.Even with due allowances for other duties I findthat Jackson's output was substantially below a normalquantityReturning to the office, there was discussion whetherJackson had improved, and Stepan agreed there had beensome improvement down to November.'°Jackson was put in a separate office, and at Gresk'ssuggestioncommitteemanThomasHatterwas alsobrought in. Gresk reminded Banks that Jackson had beenwarned before and had been given a formal warning letterinBanks'presence, and he told the committeemen he wasgoing to terminate Jackson. Banks and Hatter conferredprivatelyand, realizing that the prior warnings wouldjustify disciplinary action against Jackson, decided theywould try to get Jackson off by proposing a layoff of aday or so without pay. When Gresk rejected thesuggestion, the committeemen informed Jackson of theirdiscussions with management and of their attempt to gethim off, but explained that the Company had apparentlydecided to discharge him. They discussed whether theywould go through a further step of the grievanceprocedureby taking the matter to Vice PresidentBrowning but agreed the step would be useless becauseBrowning, as a part of management, would back up hissupervisors and the people under him.When the entire group reconvened, Gresk informedJackson he was discharged and handed him a terminationnoticewhich contained the statement "Despite letter ofwarning of 2/17/69 no measurable improvement of workperformance has occurredTermination based on workperformance observed on 3/20/69 and refusal to explainfull reason for being absent from his assigned work area."Gresk read the statement to Jackson, called his attentionto the fact that he might insert his own statement on theform if he disagreed with the stated reason for discharge,and also told Jackson he did not have to sign the form ifhe did not want to. Jackson signed without comment andwithout making any complaint that he was being unfairlytreated.There was no suggestion from the record that Banksand Hatter did not fully and fairly represent Jacksonduring the investigation and the conferences whichpreceded the discharge. The normal sympathies whichBankswould entertain toward an employee he wasrepresenting were augmented here by the fact that he andJackson werealigned intheir support of Millwrights, andhe plainly made a genuine effort to save Jackson's job.Yet at no time did eitherBanksor Jackson raise anyquestion of Jackson'sunionactivities or suggest that adiscriminatory motive lay behind Respondent's action.testimonyof Gresk and Stepan that Jackson did not get backto his workstation until9 45 or 9 50"JacksonandBanksunderstood thatStepanwas referring toimprovement after the warningletter of February 17.Itmay be noted that the incidents of March 20 as-reviewed above are established by testimony in whichthere is little conflictThus Banks' testimony as theGeneral Counsel's witness was in substantial accord withthatofGresk and Stepan for Respondent ThoughJackson's testimony was in conflict on minor points (e g.,the length of the telephone call), I credit the opposingtestimony of Respondent's witnesses."Though the foregoing review was undertaken, as notedinitially, for the light it threw on lack of knowledge ofJackson's activities on behalf ofMillwrights, it alsoestablishes, and I find, that the General Counsel failedotherwisetoestablishthatRespondentwasdiscriminatorilymotivated in discharging Jackson andtherefore failed to establish an unfair labor practice underSection 8(a)(3).Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following.CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1).2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(2) and (3) of the Act.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionas outlined below which I find to be necessary to remedyand to remove the effects of the unfair labor practices andto effectuate the policies of the Act. Because of thelimitedscope of the unfair labor practices, I shallrecommend a narrow cease and desist order.Upon the foregoing findings of fact and conclusions oflaw and the entire record and pursuant to Section 10(c) ofthe Act, I hereby issue the following-RECOMMENDED ORDERLadish Company, Texas Division, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees concerning their unionactivities and sentiments, concerning their knowledge of,and attendance at, union meetings and concerning theidentity of other employees who attended such meetings.(b) In any like or similar manner interfering with,restraining or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2Take the following affirmative action:(a)Post in its plant and offices at Houston, Texas,"It may also be noted that though racial overtones were suggested bysome of the examination, the purpose was to establish that racialconsiderations in fact played no part in the handling of the discharge Thusthe following facts were developed. Some 30 percent of the employees wereNegroes, as were two of the committeemen. Jackson was a Negro,as wereWilliams, who testified against him, and Russell Moore, who testified inhis behalf Thomas Hatter,also a Negro and a committeeman,served withBanks in representing Jackson in the discharge conferences. LADISH COMPANY, TEXAS DIVISIONcopiesof the attached notice marked "Appendix."":Copies of said notices on forms provided by the RegionalDirector of Region 23 shall, after being duly signed byRespondent's representative, be posted by it immediatelyupon receipt thereof and maintained by it for 60consecutive days thereafter in conspicuous places includingallplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced or covered by any othermaterial.(b)Notify the Regional Director for Region 23, inwriting,within 20 days from the receipt of this Decisionwhat steps Respondent has taken to comply herewith.""Irecommend dismissal of complaint allegations thatRespondent engaged in unfair labor practices within themeaning of Section 8(a)(2) and (3)."In the event that this Recommended Order is adopted by the Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommendedOrder of aTrial Examiner"in the notice. In the furtherevent that the Board'sOrder isenforced by a decreeof a United StatesCourt of Appeals,thewords "a Decree of the UnitedStates Court ofAppeals EnforcinganOrder"shallbe substitutedfor thewords "aDecision andOrder.""In the event that this Recommended Order is adopted by the Board,this provision shall bemodifiedto read:"Notify saidRegional Director inwriting,within 10 days from the dateof this Order whatsteps theRespondent has taken to comply herewith "589APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT interrogate our employees concerningtheir union activities and sentiments, concerning theirknowledge of, and attendance at, union meetings orconcerning the identity of other employees who attendsuch meetings.WE WILL NOT in any like or similar manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed in Section 7 of the Act.DatedByLADISH COMPANY, TEXASDIVISION(Employer)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 6617 FederalOfficeBuilding,515Rusk Avenue, Houston, Texas,Telephone 713-226-4296